2007 Fixed - Income Investor Update Fall 2007 Forward Looking Statements This presentation contains statements that do not directly or exclusively relate to historical facts. These statementsare “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Youcan typically identify forward-looking statements by the use of forward-looking words, such as “may,” “could,”“project,” “believe,” “anticipate,” “expect,” “estimate,” “continue,” “intend,” “potential,” “plan,” “forecast,” andsimilar terms. These statements are based upon the Company’s current intentions, assumptions, expectations andbeliefs and are subject to risks, uncertainties and other important factors. Many of these factors are outside theCompany’s control and could cause actual results to differ materially from those expressed or implied by theCompany’s forward-looking statements. These factors include, among others: – general economic, political and business conditions in the jurisdictions in which the Company’s facilities are located; – changes in governmental, legislative or regulatory requirements affecting the Company or the electric or gas utility, pipeline or power generation industries; – changes in, and compliance with, environmental laws, regulations, decisions and policies that could increase operating and capital improvement costs, reduce plant output and/or delay plant construction; – the outcome of general rate cases and other proceedings conducted by regulatory commissions or other governmental and legal bodies; – changes in economic, industry or weather conditions, as well as demographic trends, that could affect customer growth and usage or supply of electricity and gas; – changes in prices and availability for both purchases and sales of wholesale electricity, coal, natural gas, other fuel sources and fuel transportation that could have significant impact on energy costs; – the financial condition and creditworthiness of the Company’s significant customers and suppliers; – changes in business strategy or development plans; – availability, terms and deployment of capital; 2 Forward Looking Statements – performance of generation facilities, including unscheduled outages or repairs; – risks relating to nuclear generation; – the impact of derivative instruments used to mitigate or manage volume and price risk and interest rate risk and changes in the commodity prices, interest rates and other conditions that affect the value of the derivatives; – the impact of increases in healthcare costs, changes in interest rates, mortality, morbidity and investment performance on pension and other postretirement benefits expense, as well as the impact of changes in legislation on funding requirements; – changes in MEHC’s and its subsidiaries’ credit ratings; – unanticipated construction delays, changes in costs, receipt of required permits and authorizations, ability to fund capital projects and other factors that could affect future generation plants and infrastructure additions; – the impact of new accounting pronouncements or changes in current accounting estimates and assumptions on financial results; – the Company’s ability to successfully integrate future acquired operations into the Company’s business; – other risks or unforeseen events, including wars, the effects of terrorism, embargos and other catastrophic events; and – other business or investment considerations that may be disclosed from time to time in filings with the U.S. Securities and Exchange Commission (“SEC”) or in other publicly disseminated written documents. Further details of the potential risks and uncertainties affecting the Company are described in MEHC’s filingswith the SEC, including Item1A and other discussions contained in such filings. The Company undertakesno obligation to publicly update or revise any forward-looking statements, whether as a result of newinformation, future events or otherwise. The foregoing review of factors should not be construed as exclusive. 3 Topics • MEHC Growth Summary • Overview of MidAmerican Energy Holdings Company • Platform Overviews 4 Income from Continuing Operations (1) Shareholders’ Equity Property, Plant and Equipment (Net) Total Assets CAGR 43.2% CAGR 22.0% CAGR 33.7% CAGR 26.7% 1. 2006 includes PacifiCorp since date of acquisition, March 21, 2006 MEHC Growth Summary 5 • 18,000 employees • $39.6 billion in assets • $12.1 billion in revenue • 6.9 million electric and natural gas customers • 17,500 miles of interstate natural gas pipeline • 16,326 net MW owned in operation or under construction (58% coal, 23% gas, 16% renewable, 3% nuclear and other) 6 MidAmerican’s Vision and Strategy • Own and operate a portfolio of high-quality businesses that achieve operational excellence in all areas • Operate our businesses in a manner consistent with our principles of: – customer service – safety and employee commitment – environmental RESPECT – regulatory integrity – operational excellence – financial strength • Plan, execute, measure and correct • Grow and diversify through internal expansion and disciplined acquisitions 7 As the utility sector enters its first comprehensive capital expenditure build-outsince the 1980’s, many analysts project the industry to be cash flow negative forthe next few years MEHC has no dividend requirement and therefore its 100% reinvestment of freecash flow and access to equity capital from Berkshire, even in times of utilitysector and general market stress, clearly differentiates the quality of MEHC’scredit from its peers MEHC’s Competitive Advantage • MEHC’s cash flow is derived from a diversified portfolio of businesses • Approximately 89% of MEHC’s operating income in 2006 was generated from rate-regulated businesses 8 Berkshire Continues to Pursue Energy Sector Investment Diversification Through MEHC • Provides MEHC with a $3.5 billion 5-year equity commitment from ‘AAA’ rated parent – Access to capital even in times of utility sector and general market stress; no other utility has this quality of explicit financial support – Commitment can only be drawn for two purposes: • Paying MEHC parent debt when due • Making equity contributions to any of MEHC’s regulated subsidiaries • Future M&A activity will not be funded from this equity commitment Berkshire Equity Commitment Berkshire’s Energy Sector Strategy • MEHC serves as the investment vehicle for Berkshire in the energy sector – Provides opportunities to invest a significant amount of capital – The PacifiCorp acquisition clearly demonstrates Berkshire’s willingness to make sizable investments through MEHC – Future acquisitions will be funded in a credit positive manner • Berkshire continues to leverage MEHC’s management expertise and ability to effectively integrate significant acquisitions 9 Real EstateBrokerage Baa1/BBB+/BBB+ IndependentElectric PowerProducer Baa1/BBB-/BBB+ HoldingCompany A2/A/A Regulated GasTransmission PPW Holdings,LLC (No Debt) HoldingCompany MidAmericanFunding, LLC A3/BBB+/A- HoldingCompany A3/BBB+/A UK RegulatedElectricDistribution A3/BBB+/A UK RegulatedElectric Distribution Baa1/BBB-/A- Yorkshire Power Group FOREIGN B2/BB-/NR CE Casecnan (Constrained byPhilippine Govt.Sovereign Rating) DOMESTIC Ba1/BB+/BB+ CE Generation Baa3/BBB-/NR Salton Sea Funding Ba3/BB/NR Cordova A3/A-/A- Regulated GasTransmission A3/A-/A-(2) RegulatedElectric Utility Aaa/AAA/AAA 86.6%(1) Walter Scott 10.8% David Sokol 1.6% Greg Abel 1.0% 13.4%(1) A2/A-/A Regulated Gasand ElectricUtility 1. Diluted Ownership 2. PacifiCorp ratings are Senior Secured 10 • Customer diversity • Regulatory diversity • Weather diversity • Economic diversity • Catastrophic-risk diversity PacifiCorp Service Territory MidAmerican Energy Company ServiceTerritory Kern River Pipeline Northern Natural Gas Pipeline NEDL Service Territory YEDL Service Territory U.K. Diversity of Regulated Assets 11 (1) Includes projects currently under construction PacifiCorp Service Territory Thermal Plants Gas-Fueled Thermal Plants Wind Projects Geothermal Plants Coal Mines Hydro Systems Generation Developments 500 kV transmission lines 345 kV transmission lines 230 kV transmission lines CA NV AZ UT WY OR WA MT CO ID • Headquartered in Portland, Oregon • 6,500 employees • 1.7 million electricity customers • 9,426 net MW owned (1) • New peak load of approximately 9,775 MW in July 2007 • Generating capacity by fuel type (1) – Coal 65% – Natural gas 18% – Hydro 12% – Wind and geothermal 5% 12 • General rate cases currently underway in Wyoming and Idaho • Since acquisition by MEHC, 334.9 MW of renewable wind generation has been acquired and an additional Marengo expansion announced in October 2007 – Leaning Juniper I 100.5 MW Completed September 2006 – Marengo 140.4 MW Completed August 2007 – Goodnoe Hills 94.0 MW Expected Completion 1st Qtr 2008 – Marengo Expansion 70.2 MW Expected Completion 2nd Qtr 2008 – Additional renewable energy projects expected to be in-service during 2008 • Lake Side gas generation plant placed in service in September 2007 • Announced plans to build 1,200 miles of transmission between 2010 and 2014 in Wyoming, Idaho, Oregon and the southwest at an estimated cost of $4 billion Recent Accomplishments 13 2007 Regulatory Highlights • Approved settlements of pre-acquisition rate cases have resulted in total revenue increases of more than $200 million. 2007 state regulatory highlights include: • Utah (41% of retail revenues) – UPSC approved a $115 million increase (10%) in two phases, fully effective June, 2007 • Oregon (30% of retail revenues) – OPUC approved $43 million increase (5%) effective January, 2007 – Seeking recovery of 2008 power costs through annual TAM filing – Filed in August, 2007 a mechanism to recover costs related to renewable portfolio standard – Filed in October, 2007 for $27 million surcharge related to SB 408, Oregon’s income tax law • Wyoming (13% of retail revenues) – Filed general rate case in June, 2007 seeking annual increase of $36 million (8%) – WPSC approved recovery of $2.5 million of previously deferred power costs through PCAM • Washington (8% of retail revenues) – Authorized $14 million increase (6%) effective June, 2007 and accepted proposed allocation methodology • Idaho (6% of retail revenues) – Filed general rate case in June, 2007 requesting annual increase of $18 million (10%) • California (2% of retail revenues) – Filed an ECAC application in August, 2007 for updated power costs. Staff has agreed to an increase of $5.4 million (7.1%) – Filed Post Test Year Adjustment Mechanisms in October 2007 seeking $1.7 million increase (2%) for inflation and major resource additions. Staff has agreed not to oppose the request 14 (1) Includes projects currently under construction IA IL KS NE SD WI MN MO MidAmerican Energy Company ServiceTerritory Major Generating Facilities Wind Project Operations Wind Project Construction New Project Development Areas • Headquartered in Des Moines, Iowa • 3,700 employees • 1.4 million electric and natural gas customers • 5,838 net MW owned (1) • New peak load of approximately 4,150 MW in August 2007 • Generating capacity by fuel type (1) – Coal 57% – Natural gas 22% – Wind 13% – Nuclear 7% – Other 1% 15 Recent Accomplishments • Walter Scott Energy Center Unit 4, a 790 MW advanced supercritical coal facility began operations June 1, 2007. – At a cost of approximately $1.4 billion dollars, Unit 4 is one of the largest construction projects ever undertaken in Iowa or Nebraska – Named 2007 plant of the year by POWER Magazine • IUB approved 540 MW of new wind generation to be in service by the end of 2008 with pre-approved rate making principles which will bring total wind generation resources to 1,122.5 MW – Century Expansion 15 MW Expected Completion 4th Qtr 2007 – Pomeroy II 75 MW Expected Completion 4th Qtr 2007 – Charles City 75 MW Expected Completion 2nd Qtr 2008 – TBD 375 MW 16 TX OK KS NE SD MN IA WI • Headquartered in Omaha, Nebraska • 1,000 employees • 15,800-mile interstate natural gas transmission pipeline • Market area design capacity of 4.9 Bcf/d plus 2.1 Bcf/d field area capacity • Five natural gas storage facilities with a total firm capacity of 65 Bcf 17 Recent Accomplishments • Northern Lights 2007 Project is expected to add more than 400,000 Dth/d of growth to NNG’s market area transportation business in November 2007, representing 10% growth in market area • NNG’s 8 bcf storage expansion project is awaiting approval from the FERC; construction is expected to be completed in 2008 • Dramatic improvement in customer service rankings in MastioGale pipeline survey moving from last place in 2003 to 9th out of 41 pipelines in 2007 • NNG (A2/A/A) received a one notch upgrade from Moody’s and Fitch in February 2007 18 Strong Market and Competitive Position • Provides customers with flexibility to access multiple supply basins – Hugoton, Anadarko, Permian, Rocky Mountain and Western Canada Basins • Lowest transportation cost of natural gas to customers in the upper Midwest • Strategic location in high demand upper Midwest market areas • Strong barriers to entry given widely dispersed load centers in NNG’s upper Midwest market area • Customer base dominated by local distribution companies • NNG settled its last rate case in 2005 19 CA NV AZ UT WY • Headquartered in Salt Lake City, Utah • 160 employees • 1,680-mile interstate natural gas transmission pipeline • Delivers natural gas from Rocky Mountain basins to markets in Utah, Nevada, California and Arizona • Greater than 2 Bcf/d peak capacity 20 Recent Accomplishments • In 2006, Kern River became the largest supplier of natural gas to California, with market share exceeding 26% • Final Commission decision on rate case allowed for return on regulated equity of 11.2% – FERC issued a proposed policy statement allowing the use of MLPs in the proxy group to determine rate of return – Proposal included capping distributions of the MLP at earnings – May impact the return on equity issue in Kern River's rate case • Filing to increase maximum allowed operating pressure which increases available volumes – Increase maximum allowable operating pressure from 1,200 psig to 1,333 psig – Submitted application to the Pipeline Hazardous Materials Safety Administration on August 20, 2007 – Expected final determination during first quarter 2008 – Provides 9.1 bcf of additional seasonal capacity annually • Ranked 4 out of 41 pipelines in 2007 MastioGale pipeline survey for customer satisfaction, and experienced zero days of primary firm service interruption 21 Provides Supply Diversity, Operational Reliability,Competitive Rates and Excellent Customer Service • Access to economic Rocky Mountain gas supplies in three western states – 170 TCF of proven and undiscovered potential reserves – Only expanding supply basin in the lower 48 states • Supply diversity is provided through pipeline interconnects accessing all Rocky Mountain production basins • New and efficient pipeline system, low fuel rates and minimal cost associated with new pipeline safety legislation • Pipeline load factor averaged 111% during 2005 and 123% during 2006 • Direct service to end users avoids rate stacks of local distribution companies (LDC) 22 • Headquartered in Newcastle, U.K. • 760 employees • 1.6 million electricity customers • 5,560 square miles of service territory • 26,719 miles of transmission and distribution line • Headquartered in Leeds, U.K. • 890 employees • 2.2 million electricity customers • 4,131 square miles of service territory • 34,797 miles of transmission and distribution line U.K. Edinburgh London Newcastle Leeds 23 Recent Accomplishments • Financial performance remains stable – Continue to focus on improving network performance and customer satisfaction levels • Preparations for DPCR5 are well underway • CE Electric UK Funding Company (Baa1/BBB-/BBB+) received a one notch upgrade from Moody’s in February 2007 • Northern Electric plc. (A3/BBB-/BBB+) received a one notch upgrade from Moody’s in February 2007 • Yorkshire Power Finance Ltd (Baa1/BBB-/A-) received a one notch upgrade from Moody’s in February 2007 24 Distribution Price Control Reviews • Existing price control in effect through March 31, 2010 • Price controls are set to recover Ofgem’s view of efficient costs over the next five years • Ofgem takes account of – Required quality of service outputs – Operating costs and comparative efficiency – Future capital expenditure – Regulatory asset value and depreciation – Pensions costs – (Forward) cost of capital – Tax – Financial ratios and investment grade rating targets • U.K. regulation tries to provide strong efficiency incentives for opex and capex 25 • 355 employees • 1,062 net MW owned • 15 plants in the United States and one facility in the Philippines – Two remaining Philippine geothermal plants were transferred to the Philippine government pursuant to their contracts in 2007 • Generating capacity by fuel type – Natural gas 71% – Geothermal 16% – Hydro 13% CalEnergy Generation Operations Philippines 26 Recent Accomplishments • Remaining Philippine geothermal plants (Luzon and Visayas) were turned over to PNOC in July 2007 • CalEnergy International earned the 2007 Environmental Excellence award given by the Philippine Department of Environment and Natural Resources Division • CE Generation, LLC (Ba1/BB+/BB+) received a two notch upgrade from S&P and a one notch upgrade from Fitch in December 2006 and January 2007, respectively • Salton Sea Funding Corp (Baa3/BBB-/NR) received a one notch upgrade from Moody’s and S&P in January 2007 and December 2006, respectively 27 • 3,550 employees • 20,000 sales associates Second-largest full-service residential real estate brokerage firm in the U.S. 28 Recent Accomplishments • Even though a challenging housing market continues in 2007, expense reductions have allowed continued profitable operations • Virtually no subprime mortgage exposure 29 Segment Information (in millions) (1) The remaining differences between the segment amounts and the consolidated amounts described as “Corporate/other” relate principally to intersegment eliminations for operating revenue and, for the other items presented, to (i) corporate functions, including administrative costs, interest expense, corporate cash and related interest income, (ii) intersegment eliminations and (iii) fair value adjustments relating to acquisitions 30 Segment Information (in millions) (1) The remaining differences between the segment amounts and the consolidated amounts described as “Corporate/other” relate principally to intersegment eliminations for operating revenue and, for the other items presented, to (i) corporate functions, including administrative costs, interest expense, corporate cash and related interest income, (ii) intersegment eliminations and (iii) fair value adjustments relating to acquisitions 31 Segment Information (in millions) (1) The remaining differences between the segment amounts and the consolidated amounts described as “Corporate/other” relate principally to intersegment eliminations for operating revenue and, for the other items presented, to (i) corporate functions, including administrative costs, interest expense, corporate cash and related interest income, (ii) intersegment eliminations and (iii) fair value adjustments relating to acquisitions 32 Segment Information (in millions) (1) The remaining differences between the segment amounts and the consolidated amounts described as “Corporate/other” relate principally to intersegment eliminations for operating revenue and, for the other items presented, to (i) corporate functions, including administrative costs, interest expense, corporate cash and related interest income, (ii) intersegment eliminations and (iii) fair value adjustments relating to acquisitions 33 Segment Information (in millions) (1) The remaining differences between the segment amounts and the consolidated amounts described as “Corporate/other” relate principally to intersegment eliminations for operating revenue and, for the other items presented, to (i) corporate functions, including administrative costs, interest expense, corporate cash and related interest income, (ii) intersegment eliminations and (iii) fair value adjustments relating to acquisitions 34 Segment Information (in millions) (1) The remaining differences between the segment amounts and the consolidated amounts described as “Corporate/other” relate principally to intersegment eliminations for operating revenue and, for the other items presented, to (i) corporate functions, including administrative costs, interest expense, corporate cash and related interest income, (ii) intersegment eliminations and (iii) fair value adjustments relating to acquisitions 35
